706 N.W.2d 742 (2005)
PEOPLE v. MATTHEWS.
No. 129108.
Supreme Court of Michigan.
December 15, 2005.
Application for leave to appeal.
SC: 129108, COA: 252034.
On order of the Court, the application for leave to appeal the May 26, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would grant leave to appeal limited to the issue whether the Oakland Circuit Court abused its discretion in denying defendant's motion to suppress his statements based on the claimed invocations of the right to counsel during the three interviews.